ORDER
The South Carolina Commission on Continuing Legal Education and Specialization has furnished the attached list of *153lawyers who have failed to file reports showing compliance with continuing legal education requirements, or who have failed to pay the filing fee or any penalty required for the report of compliance, for the reporting year ending in February 2015. Pursuant to Rule 419(d)(2), SCACR, these lawyers are hereby suspended from the practice of law. They shall surrender their certificates to practice law in this State to the Clerk of this Court by May 22, 2015.
Any petition for reinstatement must be made in the manner specified by Rule 419(e), SCACR. Additionally, if they have not verified their information in the Attorney Information System, they shall do so prior to seeking reinstatement.
These lawyers are warned that any continuation of the practice of law in this State after being suspended by this order is the unauthorized practice of law, and will subject them to disciplinary action under Rule 413, SCACR, and could result in a finding of criminal or civil contempt by this Court. Further, any lawyer who is aware of any violation of this suspension shall report the matter to the Office of Disciplinary Counsel. Rule 8.3, Rules of Professional
/s/ Jean H. Toal, C.J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr. J.
/s/ Costa M. Pleicones, J.
/s/ Donald W. Beatty, J.
FOR THE COURT
LAWYERS NON-COMPLIANT WITH THE MCLE REQUIREMENTS FOR THE 2014-2015 REPORTING YEAR AS OF APRIL 16, 2015
James Barry Abston 221 East Side Square, Ste. 1 Huntsville, AL 35801
Michael Frank Johnson 124 Bendingwood Circle Taylors, SC 29687 INTERIM SUSPENSION (4/1/14)
*154Brian Marshall Byrd The Byrd Law Firm, LLC
Katherine Dunbar Landess Law Office of Kate Dunbar Landess, L.L.C.
147 Wappoo Creek Drive, Suite 303
318 Yarmouth Drive
Charleston, SC 29412
Columbia, SC 29210 INCAPACITY INACTIVE STATUS (3/31/15)
Stephen Edward Carter Carter Law Firm 19 Shelter Cove Lane, Suite 100 Hilton Head Island, SC 29928-3574
James Andrew Lund AgFirst Farm Credit Bank 1401 Hampton Street Columbia, SC 29201
ADMINISTRATIVE SUSPENSION (3/4/15)
ADMINISTRATIVE SUSPENSION (3/4/15)
INTERIM SUSPENSION (3/3/15)
Kathleen Devereaux Cauthen Coastal Family Justice, LLC PO Box 611
Eric R. Martin Martin Law Firm 34 Woodcross Dr., Apartment 1502
Blythewood, SC 29016 INTERIM SUSPENSION (6/27/14)
Columbia, SC 29212 SIX-MONTH SUSPENSION (10/1/14)
Joenathan Shelly Chaplin Law Office of Joenathan S. Chaplin
Michael David Merolla MDM Law
4511 N. Main Street Columbia, SC 29203
1325 Freer Street Charleston, SC 29412
INTERIM SUSPENSION (5/23/14)
Kevin Peter Corrigan 12 Larnes Street, Apartment D Charleston, SC 29403
William Ruffin Pearce, Jr. 2121 Greenway Avenue Charlotte, NC 28204
ADMINISTRATIVE SUSPENSION (3/4/15)
Kimberlee Joanne De Biase 2260 NE 52nd Street
Gretchen Aynsley Rogers Berman Sobin Gross Feldman & Darby, LLP
Ft. Lauderdale, FL 33308
481 N. Frederick Ave., Suite 300
ADMINISTRATIVE SUSPENSION (3/4/15)
Gaithersburg, MD 20877
ADMINISTRATIVE SUSPENSION (3/4/15)
*155Mark Anthony Drogalis EDENS 204 Roundtree Road Blythewood, SC 29016
Jason Kersi Shroff 120 Red Wolf Trail Myrtle Beach, SC 29579
Samuel Robert Drose S. Robert Drose, PA PO Box 3 Marion, SC 29571
Max B. Singleton 246 Abners Trail Road Greer, SC 29651 INTERIM SUSPENSION (11/7/14)
INTERIM SUSPENSION (5/19/14)
Kevin Bruce Elmore 3060 Glen Oak Avenue North
J. Craig Smith Koskoff, Koskoff and Bieder, LLP
Clearwater, FL 33759
350 Fairfield Ave. Bridgeport, CT 06604
Marcus G. Farrant BT Americas Inc. 1820 Peachtree Road NW, Unit 311
Gene Stockholm Oswald Law Firm, LLC 303 Redington Way
Atlanta, GA 30309
Irmo, SC 29063 ADMINISTRATIVE SUSPENSION (3/4/15)
Joel F. Geer Joel F. Geer Law Firm
A. Brian Threlkeld Federal Public Defender’s Office
330 E. Coffee Street, Suite 1047 Greenville, SC 29601
135 E. Nittany Ave., Apt. 610 State College, PA 16801-5364
ADMINISTRATIVE SUSPENSION (3/4/15)
INTERIM SUSPENSION (4/10/15)
Robert L. Joga 100 Kingsley Park Drive
Courtney Colleen Wittstruck 8501 Palmetto Commerce Parkway
Fort Mill, SC 29715 ADMINISTRATIVE SUSPENSION (3/4/15)
Ladson, SC 29456